819 F.2d 289
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John M. LOTHSCHUETZ, (Dec.);  Carolyn C. Hill; UnitedTelecommunication, Inc.;  Mary E. Lothschuetz,Extrx., Plaintiffs-Appellees,v.James M. CARPENTER;  Carpenter Radio Company, Defendants-Appellants.
No. 87-3182.
United States Court of Appeals, Sixth Circuit.
May 27, 1987.

Before KEITH and NORRIS, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
Two documents entitled ,'notice of appeal" filed February 26, 1987, indicate that appellants seek appellate review of the district court's order of January 27, 1987.  That order granted plaintiffs' motions for sanctions and awarded plaintiffs a default judgment against defendants.  The district court's order also set the issue of damages for trial On March 17, 1987.


2
The order of January 27, 1987, reserved the issue of damages for trial on March 17, 1987.  As such, it is a nonappealable order.  Rudd Construction Equip.  Co. v. Home Ins. Co., 711 F.2d 54 (6th Cir. 1983).  Insofar as the order required appellants to pay attorney fees and costs as sanctions, it is nonappealable.  Johnny Pflocks Inc. v. Firestone Tire & Rubber co., 634 F.2d 1215 (9th Cir. 1980).


3
Because the district court's order of January 27, 1987, is not a final appealable order within the meaning of 28 U.S.C. Sec. 1291, the appellee's motion to dismiss is granted and it is ORDERED that this appeal be dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.